Exhibit 99.1 Canadian Satellite Radio Holdings Inc. (the “Company”) 590 King Street West, Suite 300 Toronto, Ontario M5V 1M3 July 13, 2011 VIA SEDAR Alberta Securities Commission Nova Scotia Securities Commission Autorité des marchés financiers Ontario Securities Commission British Columbia Securities Commission Prince Edward Island Securities Office The Manitoba Securities Commission Saskatchewan Financial Services Commission, Securities Division New Brunswick Securities Commission Securities Commission of Newfoundland and Labrador Dear Sirs/Mesdames: Re:Sirius Canada Inc. (Q2-2011) Pursuant to Section 4.10(2) of National Policy 51-102, please find enclosed the interim unaudited financial statements of Sirius Canada Inc. (the “Sirius Canada”) for the quarter ended May 31, 2011. The Company is filing these financial statements in accordance with its continuous disclosure obligations which require that financial statements of Sirius Canada be filed for all annual and interim periods ending before the date of the combination transaction and after the date of the financial statements included in the Company’s information circular dated January 12, 2011 and prepared in connection with the combination transaction. These quarterly unaudited financial statements have been prepared by the management of Sirius Canada. We trust the foregoing is satisfactory. Should you have any questions or comments, please do not hesitate to contact the undersigned. Yours truly, CANADIAN SATELLITE RADIO HOLDINGS INC. Per: “Michael Washinushi” Michael Washinushi Chief Financial Officer
